   Case 0:21-mj-06405-LSS Document 6 Entered on FLSD Docket 07/12/2021 Page 1 of 2




                             U N IT ED STA TE S D ISTR ICT C O U R T
                                 SOU TH ERN DISTRIC T O F FLO RIDA

                             CASE NUM BER:21-6405-CR-SNOW

                                      BOND RECOM M ENDATION


DEFENDANT:W oosveltPredestin                  .

                 Pre-TrialDetention
             (PersonalSurety)(CorporateSurety)(Cash)(Pre--l-rialDetention)




                                               By:                       .
                                                      AUSA: Christo erJ.Clark




LastK nown Address:




W hatFacility:




Agentts):              SA ThomasJ.Clark,FBl
                      (FB1) (SECRET SERVICE) (DEA) (1RS) (1CE) (OTHER)
                       2030 SW 145th Avenue Miramar
                        M iram ar,Florida 33027
       Case 0:21-mj-06405-LSS Document 6 Entered on FLSD Docket 07/12/2021 Page 2 of 2




                               U N IT ED STA T ES D ISTR IC T C O U R T
                                  SO UTH ERN D ISTR ICT O F FLOR ID A

                              CASE NUM BER:21-6405-CR-SNOW

                                          BOND RECOM M ENDATION


'
    DEFENDANT:Geralda Adrien

                 Pre-TrialDetention
                 (PersonalSurety)(CorporateSurety)(Cash)(Pre-TrialDetention)




                                                  By:                          .
                                                        AUSA: Christo erJ.Clark




    LastK nown A ddress:              -




W hatFacility:




Agentts):              SA Thom as J.Clark,FBl
                       (FB1) (SECRET SERVICE) (DEA) (1RS) (lCE) (OTHER)
                       2030 SW 145th Avenue M iram ar
                        Miram ar,Florida 33027
